Merrick, O. J.
This case is a second time before us, having been remanded *295to this court on a writ of error by the Supreme Court of the United States, under the 25th section of the Judiciary Act.*
It is now conceded by the appellant’s counsel, on the sixth page of his brief, that the verdict of the jury and the judgment of the lower court are correct on the question of title, and in conformity to the law as settled by the supreme Court of the United States.
The appellant only claims that the judgment of the District Court should be amended in regard to costs.
No effort was made in the lower court to have the supposed error corrected ; neither was the point made, as we perceive, on the original argument of the case in this court. As the plaintiff has judgment for a part of his demand at least, wo shall not disturb that part which awards him his costs.
The appellee claims an amendment of the judgment in his favor to the extent of the titles set up in his petition.
lie relies upon his prescription. We deem the proof in the record insufficient for this purpose; and as the appellee has not asked that the case be remanded for further proof, nothing remains but to affirm the judgment.
It is, therefore, ordered, adjudged and decreed by the court, that the judgment of the lower court be affirmed, and that the appellant pay the costs of the appeal.
Duffel, J., absent.

 See the decision of S. C. U. S., reported in 19lh Howard’s Rep., p. 202.]